Citation Nr: 9922710	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  97-18 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for an eye condition.

2.  Entitlement to service connection for chest pain.

3.  Entitlement to service connection for fungal lesion of 
the feet.

4.  Entitlement to service connection for testicular tumors, 
"legs cold" and bowel symptoms, due to exposure to Agent 
Orange.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

M. E. Larkin, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating action of the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In October 1997, the veteran and his sister testified at a 
personal hearing at the RO.  A transcript of that hearing is 
associated with the record.  

(The issues of service connection for an eye condition and 
PTSD will be the subject of the Remand portion of this 
document).


FINDINGS OF FACT

1.  No competent medical evidence has been submitted to show 
that the veteran currently has disabilities manifested by 
chest pain or fungal infections of the feet due to disease or 
injury which was incurred in or aggravated by service. 

2.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era; however, no competent evidence has 
been submitted to establish that he was exposed to herbicide 
agents during service.  

3.  The veteran has not been diagnosed with any current 
disability recognized by VA as etiologically related to 
exposure to herbicide agents used in Vietnam. 

4.  No competent medical evidence has been submitted to show 
that the veteran is suffering testicular tumors, cold 
intolerance or bowel symptoms due to exposure to Agent Orange 
or other disease or injury which was incurred in or 
aggravated by service.


CONCLUSIONS OF LAW

1.  Well-grounded claims of service connection for 
disabilities manifested by chest pain or fungal infections of 
the feet have not been presented.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991); 38 C.F.R. §§ 3.303 (1998).

2.  Well-grounded claims of service connection for testicular 
tumors, "legs cold" and bowel symptoms due to exposure to 
Agent Orange have not been presented.  38 U.S.C.A. § 5107(a) 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of well-grounded claims.  
If not, his application for service connection must fail, and 
there is no further duty to assist him in the development of 
his claims.  38 U.S.C.A. § 5107 (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Although a claim need not be conclusive, it must be 
accompanied by supporting evidence in order to be considered 
well grounded; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  Generally, a well-
grounded claim requires (1) medical evidence of a current 
disability; (2) medical, or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (3) medical evidence of a nexus between an 
in-service injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995). 

Alternatively, a claim may be well grounded if the evidence 
of record, regardless of its date, shows that the veteran had 
a chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b) (1998); Savage v. Gober, 10 
Vet. App. 488 (1997).  Such evidence must be medical unless 
it relates to a disorder which may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-497.

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is well 
grounded, except where the claim is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19 (1993).  When the issue involves a medical question of 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Statements and testimony from lay witnesses or the appellant 
in this regard are not sufficient to establish a plausible 
claim as they are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

According to the veteran's service personnel records, he had 
active service in the Republic of Vietnam during the Vietnam 
era.  A careful review of the service medical records reveals 
no complaints or treatment for chest pain, testicular tumors, 
cold intolerance or bowel symptoms.  In July 1968, the 
veteran presented with complaints of a possible fungal lesion 
on his right foot and was diagnosed as having athlete's foot.  
The report of a November 1968 separation examination noted 
normal clinical evaluations of all systems and was silent for 
any significant defects or interval history.  

Post-service medical records include the report of an August 
1974 VA neuropsychiatric examination during which the veteran 
reported a history of chest pains during the past year, 
following an accident.  The diagnosis was that of passive 
aggressive personality.

The report of a September 1997 VA examination included the 
veteran's history of "Agent Orange exposure" and chronic 
cold intolerance.  Following physical examination, the 
examiner commented that the veteran had no obvious physical 
disabilities.  The diagnoses included history of Agent Orange 
exposure and chronic cold intolerance.

VA outpatient treatment records associated with the claims 
folder do not include any complaints or findings pertaining 
to chest pain, fungal lesion, testicular tumors, cold legs or 
bowel symptoms.  

The veteran and his sister appeared at a personal hearing at 
the RO in October 1997 at which time they offered testimony 
in support of the veteran's claims.  The veteran testified 
that he had been told that he had an enlarged heart and he 
complained of tightness in his chest.  In response to 
questioning from the Hearing Officer, he stated that he had 
not been treated for chest pain during service or within one 
year after.  He reported that he had been treated for a 
fungal lesion on the feet during service.  Although he had 
not sought treatment for that condition since that time, the 
veteran stated that the condition persisted to this date.  
The veteran and his sister testified that, since returning 
from Vietnam, the veteran could not tolerate cold 
temperatures.  He testified that he had not been treated for 
that condition within one to two years of service.  

Chest pain and fungal infection.  The veteran contends that 
he is suffering from chest pain and a fungal infection of the 
feet, which he believes are related to service.  In this 
regard, such lay assertions are beyond the veteran's 
expertise (see King, supra), and the Board must look to other 
evidence of record to determine whether he has presented 
well-grounded claims of service connection.

Service medical records are silent for complaints or findings 
referable to chest pain.  The first documented complaint of 
chest pain was in the report of the August 1974 VA 
examination, at which time the veteran reported onset of that 
condition within the past year.  At that time, the examiner 
did not include a separate diagnosis of chest pain.  No 
competent medical evidence has been submitted to support the 
veteran's contentions that he is currently suffering a 
disability manifested by chest pain.  Statements of the 
veteran are not sufficient for this purpose because as a lay 
person, he is not competent to offer opinions as to the 
questions of medical diagnosis or causation presented in this 
case.  See Espiritu, supra.  Absent competent medical 
evidence establishing a current disability, the first prong 
of the Caluza test is not satisfied.  It follows that the 
third also is not satisfied.  Likewise, the Board notes that, 
absent proof of a present disability, there can be no 
plausible claim.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Since there is no competent evidence that the 
veteran currently has a disability manifested by chest pain, 
a well-grounded claim has not been presented.  Hence, service 
connection for chest pain is not warranted. 

Regarding the claimed fungal lesion affecting the feet, the 
Board notes that the veteran was diagnosed as having 
athlete's foot in service; however, the report of the 
separation examination was negative for any findings 
pertaining to the skin or the feet.  The veteran testified 
that he continued to suffer from that condition; however, he 
has submitted no competent evidence in support of his claim.  
Statements from the veteran in this regard are not considered 
competent evidence.  See Espiritu, supra.  As noted 
hereinabove, a claim must be accompanied by supporting 
evidence; an allegation is not enough.  See Tirpak, supra.  
Absent competent medical evidence establishing a current 
disability affecting the feet, a well-grounded claim has not 
been presented and service connection is not warranted.  See 
Caluza and Brammer, supra.  Similarly, as there is no 
competent evidence that the veteran presently has a fungal 
infection of the feet, a well-grounded claim is not 
established based on chronicity of such condition or 
continuity of symptomatology.  See Savage, supra.  

Testicular tumors, "legs cold" and bowel symptoms, due to 
exposure to Agent Orange.  The requirement that there be some 
nexus shown between current disability and military service 
may be satisfied through application of certain legal 
presumptions.  Pursuant to 38 U.S.C.A. § 1116 and 38 C.F.R. 
§§ 3.307, 3.309(e), in the case of a Vietnam-era veteran, no 
direct evidence as to the in-service incurrence and medical 
nexus prongs is necessary when the provisions of those 
sections are satisfied.  Brock v. Brown, 10 Vet. App. 155 
(1997).  However, in view of the plain language of 
38 U.S.C.A. § 1116 (West 1991 & Supp. 1998) and 38 C.F.R. 
§ 3.307(a)(6)(iii) (1998), neither the statutory nor the 
regulatory presumption will satisfy the incurrence element of 
a well-grounded claim where the veteran has not developed a 
condition enumerated in either 38 U.S.C.A. § 1116 or 
38 C.F.R. § 3.309(e).  McCartt v. West, 12 Vet. App. 164 
(1999).  In other words, both service in the Republic of 
Vietnam during the designated time period and the 
establishment of one of the listed diseases is required to 
establish entitlement to the in-service presumption of 
exposure to an herbicide agent. 

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases shall be service-
connected if the requirements of 38 C.F.R. § 3.307(a)(6) are 
met even if there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied:  
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers and soft-
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Diseases Not 
Associated with Exposure to Certain Herbicide Agents, 59 Fed. 
Reg. 341 (1994). 

The veteran contends that he suffers testicular tumors, cold 
intolerance and bowel symptoms as a result of exposure to 
Agent Orange.  There is no evidence of record that he 
developed a condition that would be presumptively service 
connected under 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 3.307(a) 
and 3.309(e).  Thus, the Board concludes that the veteran has 
not submitted well-grounded claims for presumptive service 
connection for testicular tumors, cold intolerance or bowel 
symptoms.  See Brock; McCartt, supra.  As the claimed 
conditions are not among those listed, the veteran must 
establish that he was exposed to Agent Orange in order to be 
entitled to the presumption of service incurrence.  There is 
no affirmative evidence of record that the veteran was 
exposed to Agent Orange during service.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran 
from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  However, where the issue involves such a question of 
medical causation, competent evidence which indicates that 
the claim is plausible is required to set forth a well-
grounded claim.  See Grottveit, supra.

While the medical evidence of record includes a VA 
examination noting the veteran's history of exposure to Agent 
Orange and a diagnosis of chronic cold intolerance, the 
evidence does not include any specific opinion to support the 
veteran's assertions that the cold intolerance is related to 
his military service, to include the claimed exposure to 
Agent Orange.  As such, the information recorded by way of 
history by a medical examiner, unenhanced by any additional 
medical comment or analysis, does not constitute "competent 
medical evidence."  LeShore v. Brown, 8 Vet. App. 406 
(1996). 

Furthermore, no medical evidence has been submitted to show 
that the veteran currently suffers testicular tumors or bowel 
symptoms due to other disease or injury which was incurred in 
or aggravated by service.  After a review of the entire 
record, the Board finds that there is no medical evidence to 
establish that the veteran has testicular tumors, cold 
intolerance or bowel symptoms which are due to Agent Orange 
exposure or other disease or injury which was incurred in or 
aggravated by service.  The statements from the veteran in 
this regard cannot constitute competent evidence.  See 
Espiritu, supra.  As indicated hereinabove, the veteran is 
not shown to suffer from one of the disorders for which 
presumptive service connection is extended in cases where the 
veteran has had inservice exposure to herbicide agents.  38 
C.F.R. §§ 3.307(a)(6), 3.309(e).

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) to advise a claimant of evidence 
needed to complete his application.  This obligation depends 
upon the particular facts of the case and the extent to which 
the Secretary of the Department of Veterans Affairs has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  The veteran has not put VA on notice 
that competent evidence exists that supports his assertions 
that the claimed conditions are linked to disease or injury 
while in service.  In fact, he testified that he did not 
receive treatment for several of the conditions (chest pain, 
fungal lesion, cold intolerance) following service.  By this 
decision, the Board is informing the veteran of evidence 
which is lacking and that is necessary to make his claims as 
set forth above well grounded.  

Finally, the Board has considered the "benefit of the 
doubt" doctrine:  however, as the veteran's claims of 
service connection for chest pain, fungal lesion of the feet 
and testicular tumors, "legs cold" and bowel symptoms, due 
to exposure to Agent Orange do not meet the threshold of 
being well grounded, a weighing of the merits of the claims 
is not warranted and the benefit of the doubt doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

As well-grounded claims have not been presented, service 
connection for chest pain and fungal lesion of the feet is 
denied.

As well-grounded claims have not been presented, service 
connection for testicular tumors, "legs cold" and bowel 
symptoms due to exposure to Agent Orange is denied.  


REMAND

The veteran claims that service connection is warranted for a 
bilateral eye condition.  At the October 1997 personal 
hearing, he testified that, during service, he suffered a 
shrapnel wound to the right eye and experienced double vision 
after the shrapnel was removed.  He testified that he had 
been treated for eye complaints in 1991 and as recently as 
one week prior to the hearing.  Those treatment records have 
not been obtained.  

In a January 1997 statement, the veteran reported that he had 
been receiving treatment at the Columbia VA Medical Center 
"from 1968 to present."  The RO requested treatment records 
from 1996 forward; to date, there has been no attempt to 
obtain earlier records.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim. 38 U.S.C.A. § 5103(a) (1991).  
The veteran's statements have the effect of putting VA on 
notice that relevant evidence may exist, or could be 
obtained, that, if true, would make the veteran's claim 
"plausible" and that such evidence has not been submitted 
with the application.  See Robinette, supra.  Consequently, a 
remand is necessary to obtain any available treatment 
records.  

In addition, the veteran is hereby notified that preliminary 
review indicates that the "evidence necessary to complete 
the application" includes medical evidence that he is 
currently suffering an eye disability which is related to 
service.

The veteran further maintains that he is suffering from PTSD 
as a result of the stress encountered during military service 
in the Republic of Vietnam.  He asserts that his duties 
included combat and he observed many casualties and dead 
bodies.  He further reported that a good friend from basic 
training was killed in action and that individual's death had 
a severe impact on his own life.  A review of the veteran's 
DD Form 214 and excerpts of his personnel records does not 
indicate that the veteran had been awarded any award or 
decoration reflective of having combat service or suffering 
any wounds.  

The veteran has presented a well-grounded claim of service 
connection for PTSD, because he has been diagnosed with PTSD 
(see March 1997 VA examination report and December 1998 
statement), he has offered lay evidence of an in-service 
stressor and there is a VA medical opinion of record 
generally linking his PTSD to service (See December 1998 
statement).  Cohen v. Brown, 10 Vet. App. 128 (1997).  When 
the veteran has submitted a well-grounded claim for PTSD, VA 
is required to assist him in developing the facts pertinent 
to that claim.  Zarycki v. Brown, 6 Vet. App. 91 (1993).  

The veteran provided information regarding the claimed 
stressful events and the RO contacted the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) in an attempt 
to verify his involvement in the alleged stressful incidents.  
In an August 1998 response to the RO, the USASCRUR confirmed 
that the individual identified by the veteran had been killed 
in action in Vietnam.  The USASCRUR did not address other 
pertinent portions of the veteran's stressor statement, 
specifically that he was engaged in combat.  He has indicated 
that he was involved in combat and described an incident 
during which he was under attack.  The USASCRUR did direct 
the RO to another source of information to obtain Morning 
Reports pertaining to the veteran's designated units; 
however, the RO has not requested additional information from 
that source.  Thus, it is still unclear whether the veteran 
was engaged in combat.  

The veteran has indicated that he had difficulty in 
remembering specific details those events he considered 
particularly stressful.  The Board emphasizes, for the 
veteran's benefit, that the duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991).  Thus, the RO should 
contact the veteran again and request that he provide the 
most specific information he is able regarding the claimed 
stressors; i.e., the who, what, when and where, with date 
spans of less than seven days preferred.  

The Board further finds that the medical evidence of record 
is insufficient to decide the issue of service connection 
with any certainty, and neither the Board nor the RO can 
exercise its own independent judgment on medical matters.  
Thus, further examination is required, to include an opinion 
based on review of the entire record.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  It is vital that the examination 
conducted on remand be undertaken after the RO determines 
that complete information has been obtained necessary in 
attempting to verify the veteran's alleged stressors.  

Since the RO has a duty to attempt to corroborate the 
veteran's claimed stressors and to ensure that an adequate VA 
examination is conducted, further development is required.  

The criteria for the adjudication of service connection for 
claims for PTSD have changed.  In June 1999, revised 
regulations concerning PTSD were published in the Federal 
Register which reflected the decision of the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  The 
change to 38 C.F.R. § 3.304(f) was made effective the date of 
the Cohen decision.  

The Court has held that where the law changes after a claim 
has been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provides otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Therefore, the veteran should be afforded the 
opportunity to have his claim reviewed under the most 
favorable of the foregoing criteria.

The Court has also held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided the 
claimant fulfills the regulatory requirements.  See 38 C.F.R. 
§ 19.19.  If not, the matter must be remanded to the RO to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993); 38 C.F.R. § 19.29.  Moreover, if the 
claim remains denied, a supplemental statement of the case 
addressing the new criteria is required.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 19.29, 19.31 (1998).

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claim and to 
ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names and addresses of all medical 
care providers who treated him for PTSD 
since service.  After securing the 
necessary release, the RO should attempt 
to obtain copies of all records from the 
identified treatment sources.  The RO 
should obtain copies of all treatment 
records from the Columbia VA Medical 
Center, dating from 1968 forward.  

The RO should also ask the veteran to 
submit any private medical evidence which 
tends to support his position that he is 
suffering an eye disability which is 
related to service.  

2.  The RO should once again take 
appropriate steps to contact the veteran 
in order to have him provide specific 
information concerning his alleged 
stressful events in service or stressors 
which have been identified in connection 
with his claimed PTSD.  This should 
include dates, places, unit assignments 
and other circumstances surrounding these 
events.  He should specifically be asked 
to provide information regarding the 
circumstances surrounding the death of 
SP4 Edwards.  The veteran should be 
apprised of his responsibility to provide 
such important information.  Any evidence 
received should be associated with the 
claims file.  

3.  Thereafter, the RO should review the 
entire file, including the veteran's 
previous statements of stressors and any 
additional information submitted by the 
veteran or otherwise obtained pursuant 
to this remand, and prepare a summary of 
all the claimed stressors.  This summary 
and all associated documents should be 
sent to the USASCRUR, 7798 Cissna Road, 
Springfield, VA 22150.  The USASCRUR 
should be requested to provide any 
information which might corroborate the 
veteran's alleged stressors, to include 
unit histories regarding the veteran's 
assigned units during his service in 
Vietnam.  The USASCRUR should attempt to 
verify whether the veteran was engaged 
in combat and the circumstances of such.  

4.  Following the above, the RO must make 
a specific determination, based upon the 
complete record, as to whether the 
veteran was engaged in combat and whether 
he did experience any of his claimed 
stressor(s) and determine whether the 
evidence is sufficient to establish the 
occurrence of the stressor(s).  If so, 
these findings should be specified for 
the record.

5.  If, after receipt of the report from 
USASCRUR, the RO finds that stressor 
event or events are confirmed or 
otherwise accepted, the RO should 
schedule the veteran for a comprehensive 
VA psychiatric examination to determine 
the nature and etiology of his claimed 
psychiatric disorder.  All indicated 
testing should be conducted.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
specifically include or exclude a 
diagnosis of PTSD.  If PTSD is diagnosed, 
the criteria upon which such diagnosis is 
made, including identification of the 
stressors, should be indicated, to 
include what evidence constituted an 
independently verified stressor.  That 
is, only the verified history detailed in 
the reports provided by the RO may be 
relied upon.  The examiner must make any 
diagnosis of PTSD based on the diagnostic 
criteria set forth in DSM-IV.  If any 
other psychiatric disorder is diagnosed, 
the examiner should offer an opinion as 
to the medical probability that it is 
related to service.  Complete rationale 
for all opinions expressed should be 
provided. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
requested development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the report of the USASCRUR is incomplete 
or if the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
taken.  If it is determined that a well-
grounded claim of service connection for 
an eye disorder has been presented, the 
RO should undertake all appropriate 
development, including affording the 
veteran appropriate VA medical 
examinations.

7.  Thereafter, the RO should again 
review the veteran's claims.  If any 
benefit sought on appeal remains denied, 
the veteran and representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations, to include 38 C.F.R. 
§ 3.304(f) and the changes thereto, and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals


 

